*27
ORDER

PER CURIAM.
AND NOW, this 21st day of November, 2007, because in sustaining the Pennsylvania Board of Probation and Parole’s preliminary objections, the Commonwealth Court did not address Appellant’s argument that the requirement that he submit a confession to his crimes constitutes unconstitutional compelled speech, the case is REMANDED for the Commonwealth Court to conduct a review of this question. In all other respects, the order of the Commonwealth Court is AFFIRMED. Jurisdiction relinquished.